DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyota Motor Corp. JP 2005273805.
	Regarding claim 1, Toyota Motor Corp. discloses a vehicle anomaly analysis apparatus for analyzing an anomaly having occurred in a shift control operation executed in an automatic transmission that constitutes a part of a drive-force transmission path between a drive force source and drive wheels of a vehicle, by using a rotational speed changed in process of execution of the shift control operation, wherein the vehicle anomaly analysis apparatus is configured to specify cause of the anomaly in the shift control operation, by applying a predetermined anomaly-cause specifying model that indicates a relationship between a manner of chronological change of a racing amount and the cause of the anomaly in the shift control operation, to the manner of the chronological change of the racing amount upon occurrence of the anomaly in the shift control operation, the racing amount being an amount of increase of the rotational speed in the process of the execution of the shift control operation, relative to a reference rotational speed that is based on a gear ratio and an output rotational speed of the automatic transmission. See Abstract, claim 1, FIG. 2 and 7-9, and paragraphs [0007]-[0022].

Regarding claim 2, Toyota Motor Corp. discloses wherein the anomaly-cause specifying model is realized by a supervised learning that is a machine learning using, as teaching data, the manner of chronological change of the racing amount upon the occurrence of the anomaly in the shift control operation and the cause of the anomaly in the shift control operation. Abstract, claim 1, FIG. 2 and 7-9, and paragraphs [0007]-[0022].

Regarding claim 3, Toyota Motor Corp. discloses wherein the anomaly in the shift control operation is shifting malfunction of the automatic transmission that includes a hydraulically-operated frictional engagement device, and wherein an operation state of the frictional engagement device is to be switched in the execution of the shift control operation. Abstract, claim 1, FIG. 2 and 7-9, and paragraphs [0007]-[0022].

Regarding claim 4, Toyota Motor Corp. discloses wherein the cause of the anomaly in the shift control operation is suction of air by an oil pump that is provided to output a working fluid used to switch the operation state of the frictional engagement device. Abstract, claim 1, FIG. 2 and 7-9, and paragraphs [0007]-[0022].

Regarding claim 5, Toyota Motor Corp. discloses wherein the cause of the anomaly in the shift control operation is malfunction of a control valve that is provided to regulate a hydraulic pressure of a working fluid used to switch the operation state of the frictional engagement device. Abstract, claim 1, FIG. 2 and 7-9, and paragraphs [0007]-[0022].

Regarding claim 6, Toyota Motor Corp. discloses wherein the cause of the anomaly in the shift control operation is malfunction of a drive unit configured to drive a control valve that is provided to regulate a hydraulic pressure of a working fluid used to switch the operation state of the frictional engagement device. Abstract, claim 1, FIG. 2 and 7-9, and paragraphs [0007]-[0022].

Regarding claim 7, Toyota Motor Corp. discloses wherein the anomaly-cause specifying model indicates the relationship between the manner of the chronological change of the racing amount and, as the cause of the anomaly in the shift control operation, a cause that is predetermined based on an operation-state representing value representing an operation state of the vehicle, and wherein the cause of the anomaly in the shift control operation is to be specified by the operation-state representing value, easier than by the rotational speed. Abstract, claim 1, FIG. 2 and 7-9, and paragraphs [0007]-[0022].

Regarding claim 8, Toyota Motor Corp. discloses wherein the operation-state representing value is a value of a hydraulic pressure of a working fluid used to switch an operation state of a hydraulically-operated frictional engagement device included in the automatic transmission, in the execution of the shift control operation. Abstract, claim 1, FIG. 2 and 7-9, and paragraphs [0007]-[0022].

Regarding claim 9, Toyota Motor Corp. discloses wherein the anomaly-cause specifying model further indicates a relationship between a number of occurrences of the anomaly in the shift control operation and the cause of the anomaly in the shift control operation, and wherein the cause of the anomaly in the shift control operation is reduction of durability of the automatic transmission. Abstract, claim 1, FIG. 2 and 7-9, and paragraphs [0007]-[0022].

Regarding claim 10, Toyota Motor Corp. discloses wherein the anomaly-cause specifying model is realized by a supervised learning that is a machine learning using, as teaching data, the manner of chronological change of the racing amount upon the occurrence of the anomaly in the shift control operation, the number of occurrences of the anomaly in the shift control operation and the reduction of the durability of the automatic transmission. Abstract, claim 1, FIG. 2 and 7-9, and paragraphs [0007]-[0022].

Regarding claim 11, Toyota Motor Corp. discloses comprising: a state determining portion configured to determine whether the anomaly has occurred in the shift control operation executed in the automatic transmission of the vehicle; and an anomaly-cause specifying portion configured, when it is determined by the state determining portion that the anomaly has occurred in the shift control operation executed in the automatic transmission of the vehicle, to obtain data representing at least the manner of the chronological change of the racing amount upon the occurrence of the anomaly in the shift control operation, and to specify the cause of the anomaly in the shift control operation, by using the obtained data and the anomaly-cause specifying model. Abstract, claim 1, FIG. 2 and 7-9, and paragraphs [0007]-[0022].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747